Title: John Adams to James Bowdoin, 1 Aug. 1786
From: Adams, John
To: Bowdoin, James


          
            
              Sir
            
            

              London

              August 1. 1786.
            
          

          I have lately written to Congress, An Account of the Sentiments and
            Conduct of the Lords of the Admiralty, upon Captain Stanhopes Letters, which will no
            doubt be transmitted to you from N. York. It consists in Substance in the Signification
            to Capt. Stanhope of the “Sensible Displeasure” of their Lordships, and in his Recall
            from the American Station.
          In a late Visit to the Hide a
            Country Seat of Thomas Brand Hollis Esqr, he told me, that
            among a Parcell of Books he lately Sent to the University or the Accademy of Arts and
            Sciences he intended to have placed Prices Treatise, on Minerals, Mines and Mining, but
            it was then lent out. being Since returned, he requested me to transmit it
          The Bearer, will take the Charge of it and deliver it to your
            Excellency as President of the Accademy of Arts and Sciences to be presented to them, in
            the Name of Thomas Brand Hollis Esqr, one of their Members,
            and a Gentleman, with whom, as a beneficent private Character and a warm Friend of
            Liberty, and of America, I have the Pleasure to live upon Terms of Intimacy.
          With great Respect, and Esteem, I have the Honour to be, Sir your
            most obedient and most humble Servant

          
            
              John Adams.
            
          
        